Citation Nr: 0730243	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-22 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
left shoulder disability.

2.  Entitlement to a rating in excess of 10 percent for a 
lower back disability.

3.  Entitlement to a rating in excess of 10 percent for 
hypertension.

4.  Entitlement to a compensable rating for a lump in the 
testicles.

5.  Entitlement to a compensable rating for 
pseudofolliculitis barbae (PFB).

6.  Entitlement to service connection for a cold weather 
injury to the fingers.

7.  Entitlement to service connection for a left leg/knee 
condition.

8.  Entitlement to service connection for a right leg/knee 
condition.

9.  Entitlement to service connection for chronic right foot 
disorder.

10.  Entitlement to service connection for residuals of a 
right thigh injury.

11.  Entitlement to service connection for chest pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1982 to 
August 2002.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision.

The issues of service connection for the knees/legs and right 
foot are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The medical evidence demonstrates that the veteran has 
range of motion in his left shoulder to shoulder level.

2.  The veteran has full range of motion in his back with 
pain at the extremes of motion and no additional limitation 
of motion upon repetitive motion.

3.  The evidence fails to show any muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour.

4.  At his most recent VA examination, the veteran denied 
that any numbness, weakness, or bladder complaints 
accompanied his back pain; sensory and motor examinations of 
the veteran were normal; and the veteran's reflexes were 2+ 
bilaterally.  

5.  The veteran has not been prescribed bed rest to treat his 
back disability.

6.  Blood pressure testing has failed to show that the 
veteran has had either diastolic pressure of 110 or more; or 
systolic pressure of 200 or more during the course of his 
appeal.

7.  The testicular cysts do not impair procreation or the 
veteran's ability to execute his activities of daily living.
 
8.  The veteran's pseudofolliculitis barbae affects less than 
1 percent of his exposed areas and less than 1 percent of his 
total surface area.

9.  The veteran's pseudofolliculitis barbae has not caused 
scarring.

10.  The veteran uses only over-the-counter lotion to treat 
his pseudofolliculitis barbae.

11.  The medical evidence fails to show any evidence of 
either frostbite, or frostbite residuals.

12.  No evidence of a current right thigh disability has been 
presented.

13.  No disability involving chest pain has been diagnosed.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent for a left 
shoulder disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Code (DC) 5201 (2006).

2.  Criteria for a rating in excess of 10 percent for a low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5237, 5243 
(2006); 38 C.F.R. § 4.71a, DCs 5292, 5295 (2003). 

3.  Criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, DC 7101 (2006).

4.  Criteria for a compensable rating for a lump in the 
testicles have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115b, DC 7522 (2006).

5.  Criteria for a compensable rating for pseudofolliculitis 
barbae have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DC 7806 (2006).

6.  Criteria for service connection for frostbite/cold 
weather injury residuals have not been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


7.  Criteria for service connection for a right thigh 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

8.  Criteria for service connection for a disability 
involving chest pain have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Left shoulder disability

The veteran testified that he works as a financial manager 
where he needs use of his left shoulder and that the 
mechanics of using a key board fatigue his shoulder.  The 
veteran indicated that he weakened quickly and had difficulty 
with any lifting above his head.

The veteran's left shoulder (he is right handed) is currently 
rated at 20 percent under 38 C.F.R. § 4.71a, DC 5201.  Under 
this diagnostic code, a 20 percent rating is assigned when 
the range of motion of the non-dominant (minor) arm is 
limited to midway between side and shoulder level.  A 30 
percent rating is assigned when the range of motion of the 
minor arm is limited to 25 degrees from the side. 

At a VA examination in May 2003, the veteran was unable to 
flex or abduct his left arm to more than 90 degrees.

At a VA examination in October 2004, the veteran had forward 
flexion to 180 degrees with mild pain, and abduction of the 
left shoulder to 180 degrees with mild pain.

At a VA examination in August 2006, the veteran complained of 
shoulder pain with weakness, stiffness, instability, and lack 
of endurance.  The veteran had flexion in his left shoulder 
from 0-180 degrees, with pain beginning at 90 degrees, and 
the veteran had abduction from 0-180 degrees with pain 
beginning at 90 degrees.  The examiner found no additional 
limitation of motion upon repetitive motion, and no ankylosis 
was seen.

While the veteran's left shoulder is undoubtedly painful, the 
medical evidence fails to show that the shoulder disability 
restricts motion of the veteran's left arm to 25 degrees from 
his side.

Treatment records also fail to show that the range of motion 
of the veteran's left shoulder is limited to 25 degrees from 
his side.  

Every time the range of motion of the veteran's shoulder has 
been tested during the course of his appeal, the veteran has 
been able to both flex and abduct his left shoulder to well 
more than 25 degrees from his side. 

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
while the veteran was noted to have some pain and weakness on 
range of motion testing, there is no indication that the pain 
was so significant so as to reduce the range of motion of his 
left arm to 25 degrees from his side.  The veteran did not 
begin having painful motion until he reached 90 degrees with 
either abduction or flexion; and, while the veteran 
complained of lack of endurance, no objective evidence of 
this was seen with repetitive motion testing.

As the medical evidence fails to show that the range of 
motion of the veteran's arm is limited to 25 degrees from his 
side, the criteria for a rating in excess of 20 percent for a 
left shoulder disability have not been met; and the veteran's 
claim is therefore denied.  

Lower back disability

The veteran contends that he has been diagnosed with 
degenerative disc disease in his back, and that he had daily 
back pain.  

The veteran's back is currently rated at 10 percent rating 
based on limitation of motion of the lumbar spine under 
38 C.F.R. § 4.71a, 5292

During the course of the veteran's appeal, the regulations 
for rating disabilities of the spine were revised effective 
September 26, 2003.  68 Fed. Reg. 51,456 (Aug. 27, 2003).  
All applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

At the time the veteran filed his claim, 38 C.F.R. § 4.71a, 
5292 provided 10, 20, and 40 percent ratings based on whether 
the limitation of motion of the lumbar spine was slight, 
moderate, or severe respectively.  

The words "slight," "moderate," and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather, 
all the medical evidence was to be evaluated to determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.  
Nevertheless, revised regulations (in 2003) provide 
definitions of normal orthopedic movement.  While these 
measures are not binding on the old criteria, they are 
useful as guidance in determining the severity of a spinal 
injury.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

Alternatively, a 10 percent rating was assigned for a 
lumbosacral strain with characteristic pain on motion under 
38 C.F.R. § 4.71a, 5295; while a 20 percent rating was 
assigned for a lumbosacral strain with muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in standing position.

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the new criteria, a 10 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 60 degrees, but not greater than 85 
degrees.  A 20 percent rating is assigned when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or when there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned for when 
either forward flexion of the thoracolumbar spine is 30 
degrees or less, or when there is favorable ankylosis of the 
entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine.

In addition to the rating which is assigned for the 
orthopedic manifestations of a lumbar spine disability, the 
revised regulations also mandate that a separate rating 
should be considered for any associated objective neurologic 
abnormalities of the disability, including, but not limited 
to, bowel or bladder impairment.

At a VA examination in May 2003, the veteran was able to walk 
on his tiptoes and heels, his spine was noted to have a 
normal curvature and there was no spasm of the paravertebral 
muscles or any spinal tenderness.  The veteran had forward 
flexion to 90 degrees, extension to 20 degrees, lateral 
flexion to 30 degrees and rotation was 35 degrees.  There was 
pain at the extreme range of motion, but there were no 
objective sensory deficits and no muscle weakness; and the 
examiner indicated that the veteran had mild degenerative 
disc disease in the lumbar spine.

At a VA examination in October 2004 the veteran denied any 
periods of flare-ups, and he denied any numbness, weakness, 
or bowel or bladder incontinence.  The veteran did not use 
any walking/assistive devices.  The veteran had not used any 
sick leave on account of his back over the past year and he 
was able to perform his activities of daily living.  The 
veteran had a normal posture and gait, and the curvature of 
his spine was normal.  The veteran had flexion to 90 degrees 
and extension to 30 degrees; and the examiner indicated that 
no additional limitation was shown by repetitive motion.  The 
veteran had minimal pain with full forward flexion, but the 
range of motion was otherwise painless without spasm or 
weakness.  There were also no postural abnormalities or fixed 
deformities such as ankylosis.  The sensory, motor, and 
reflex examinations were intact.  The veteran was diagnosed 
with a lumbosacral strain. 

The veteran presented with back pain in March 2005, and was 
treated with heating pads and Motrin.  In September 2005, the 
veteran was noted to be having a muscle spasm in his back and 
the veteran was advised to discontinue lifting weights.  X-
rays showed facet joint arthropathy in the lumbosacral spine

At a VA examination in August 2006, the veteran indicated 
that he would have random back pain roughly twice per week.  
The veteran had no associated features or symptoms such as 
numbness, weakness, or bladder complaints.  The veteran did 
not use a brace and could walk two miles. The veteran's back 
was found not to affect his occupation or his activities of 
daily living.  The veteran had forward flexion to 90 degrees 
with pain only at 90 degrees, extension to 30 degrees, 
flexion to 30 degrees bilaterally, and rotation to 30 degrees 
bilaterally.  Additionally, no further limitation of motion 
was seen because of repetitive motion.  The examiner also 
found no spasm or guarding and the veteran had a normal gait.  
There was no ankylosis seen.  Neurological, sensory and motor 
examinations were normal and reflexes were 2+ bilaterally.  
The veteran was diagnosed with degenerative joint disease of 
the lumbar spine.

The veteran demonstrated full range of motion in his 
lumbosacral spine at each of the three VA examinations during 
the course of his appeal, with pain only at the extremes of 
motion and there was no indication that repetitive motion 
caused additional loss of motion.  Additionally, treatment 
records failed to show greater limitation of motion than what 
was shown on the veteran's VA examinations.  As such, the 
evidence fails to show moderate limitation of motion under 
the old criteria as the veteran has full range of motion.  
The evidence also fails to show that a 20 percent rating is 
warranted under the revised criteria, as the veteran 
consistently displayed range of motion which exceeded the 60 
degree limit for a 20 percent rating.  Additionally, the 
veteran's combined ranges of motion at each VA examination 
easily exceeded 120 degrees.  Furthermore, there was no 
indication that the veteran had muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour, since his spine was found to have normal 
curvature in May 2003 with no spasm of the paravertebral 
muscles or spinal tenderness; normal posture and gait, and 
normal curvature of the spine in 2004; and no spasm or 
guarding in 2006.

The evidence also fails to show muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral, 
in standing position.  See 38 C.F.R. § 4.71a, DC 5295.  At a 
VA examination in May 2003, the veteran had full rotation and 
lateral flexion, and neither spasm of the paravertebral 
muscles nor spinal tenderness was seen.  At a VA examination 
in October 2004, the veteran had minimal pain with full 
forward flexion, but the range of motion was otherwise 
painless without spasm or weakness.  While the veteran was 
noted to be having a muscle spasm in his back and was advised 
to discontinue lifting weights in a September 2005 treatment 
record; no spasm or guarding was found at the veteran's VA 
examination in August 2006.

With regard to a separate rating based on neurological 
manifestations of the veteran's back disability, no evidence 
has been presented to support such an additional rating. At a 
VA examination in May 2003, neither objective sensory 
deficits, nor muscle weakness was found; at a VA examination 
in October 2004, the veteran denied any numbness, weakness, 
or bowel or bladder incontinence, and sensory, motor, and 
reflex examinations were intact; and, at a VA examination in 
August 2006, the veteran denied that any numbness, weakness, 
or bladder complaints accompanied his back pain, sensory and 
motor examinations were normal, and reflexes were 2+ 
bilaterally.  As such, an additional rating is not available 
based on neurological symptoms.

A rating must also be considered based on intervertebral disc 
syndrome (IVDS), which is rated under 38 C.F.R. § 4.71a, DC 
5243 depending on the number of incapacitating episodes a 
person has in the past 12 months.  An incapacitating episode 
is a period of acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  A 10 percent rating is assigned for 
incapacitating episodes with a total duration of at least one 
week, but less than two weeks in a 12 month period; while a 
20 percent rating is assigned for incapacitating episodes 
with a total duration of between two and four weeks in a 12 
month period.  

The regulations regarding IVDS were revised in September 
2003, but the change merely renumbered the rating code with 
respect to IVDS evaluating it under Diagnostic Code 5243, 
rather than 5293.

While the veteran has been diagnosed with disc disease in his 
back (at his 2003 VA examination), there is no evidence that 
bed rest has ever been prescribed to treat the veteran's back 
pain.  At a VA examination in October 2004 the veteran 
indicated that he had not used any sick leave on account of 
his back over the past year and he was able to perform his 
activities of daily living.  Similarly, at a VA examination 
in August 2006, the veteran indicated that his back did not 
to affect either his occupation or his activities of daily 
living.  As such a rating in excess of 10 percent is not 
available for IVDS.

The evidence fails to show that a rating in excess of 10 
percent is warranted for the veteran's back under either the 
old, or the revised rating criteria, and his claim is 
therefore denied.
Hypertension 

The veteran's hypertension is currently rated at 10 percent 
under 38 C.F.R. § 4.104, DC 7101.  A 10 percent rating is 
assigned for hypertension when diastolic pressure is 
predominantly 100 or more; when systolic pressure is 
predominantly 160 or more; or when the minimum evaluation for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating is assigned when diastolic 
pressure is predominantly 110 or more; or when systolic 
pressure is predominantly 200 or more.

The veteran testified that he has been prescribed Lisinopril 
for his hypertension.  The veteran indicated that he 
monitored his blood pressure and stated that the medication 
helped keep it within a healthy range.

The veteran underwent a VA examination in May 2003 at which 
three blood pressure readings averaged to 140/86.

The veteran underwent a second VA examination in October 2004 
at which three blood pressure readings were given showing: 
120/74, 118/70 and 119/82.

The veteran underwent a third VA examination in August 2006 
at which he noted occasional lightheadedness.  Three blood 
pressure tests were given which registered 117/69, 116/70 and 
119/74.

The veteran has also provided a number of blood pressure 
readings during the pendency of his appeal:

Date
Systol
ic
Diastol
ic
November 
2003
128
81
June 2004
123
69
November 
2004
121
74
July 2005
119
77
December 
2005
134
88
April 2006
119
76
April 2006
125
76
April 2006
144
78
July 2006
121
69
August 2006
125
83
September 
2006
132
85

While the veteran's blood pressure has fluctuated during the 
course of his appeal, diastolic pressure of at least 110 has 
not been shown at any point.  Similarly, the veteran has not 
demonstrated systolic pressure that is 200 or more at any 
time.  Although the veteran takes daily blood pressure 
medication, this factor alone does not mandate a rating in 
excess of 10 percent for hypertension.  Accordingly, the 
criteria for a rating in excess of 10 percent for 
hypertension have not been met, and the veteran's claim is 
therefore denied.

Lump in the testicles

The veteran is currently rated for a lump in his testicles by 
analogy under 38 C.F.R. § 4.115b, DC 7522, which provides a 
rating for deformity of the penis, with loss of erectile 
power; and he receives a noncompensable rating.

The veteran testified that the lump in his testicles did not 
affect his intimate times with his wife, did not cause any 
day to day problems, and had not caused any atrophy.  The 
veteran's representative indicated that the diagnosis was 
epididymal cysts, but it was noted that the doctors had not 
recommended surgery, because it would potentially cause too 
much pain.  Nevertheless, the problem did not interfere with 
procreation or urine passage.  

The veteran underwent a VA examination in May 2003 at which 
he indicated that he still had occasional mild, intermittent, 
bilateral testicular pain (averaging 3-4 episodes per month).  
It was also noted that the pain did not affect the veteran's 
occupation or daily living.  The examiner suspected that the 
veteran had epididymal cysts.

The veteran underwent a second VA examination in October 2004 
at which found no evidence of incontinence or problems 
urinating.  The veteran was found to have small cystic 
structures that were minimally tender at the upper fold, 
consistent with the epididymis.  There was no atrophy.

At a VA examination in August 2006, the veteran indicated 
that he had pain in his testicles roughly once per week, 
which often correlated to wearing tight clothing.  However, 
this caused no impact on either his occupation or his 
activities of daily living, and it did not impair his ability 
to procreate.

While the epididymal cysts cause periodic pain, they do not 
prevent erectile function, or interfere with urination.  As 
such, a compensable rating is not warranted, and the 
veteran's claim is therefore denied.
 
Pseudofolliculitis barbae 

The veteran testified that PFB impacted his face around his 
mouth and perhaps his scalp, and would irritate him for 
roughly 30 minutes whenever he shaved.  The veteran also 
indicated that he was given an aftershave cream by VA.

The veteran is currently assigned a noncompensable rating for 
his pseudofolliculitis barbae under 38 C.F.R. § 4.118, DC 
7899-7813.  Which provides that pseudofolliculitis barbae 
should be rated as disfigurement of the head, face, or neck 
(DC 7800), as scars (DC's 7801, 7802, 7803, 7804, or 7805), 
or as dermatitis (DC 7806), depending upon the predominant 
disability, which in this case is dermatitis

Under DC 7806 pseudofolliculitis barbae affecting less than 5 
percent of the entire body or less than 5 percent of exposed 
areas, with no more than topical therapy required during the 
past 12-month period, warrants a noncompensable rating.  A 10 
percent rating requires either that at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas be 
affected; or that intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, was 
required for a total duration of less than 6 weeks during the 
past 12-month period.  

At a VA examination in May 2003, the veteran was diagnosed 
with pseudofolliculitis barbae which was moderately severe 
and more irritating in hot weather.  Photographs were taken, 
which confirm what was described on the veteran's 
examination.

At a VA examination in October 2004 the veteran continued to 
have papules at the base of the hair follicles in the beard 
area and posterior scalp, which the veteran treated with an 
over the counter lotion.  The examiner indicated that less 
than one percent of the veteran's total exposed body area was 
affected and that less than one percent of his entire body 
area was affected.  The examiner found minimal involvement by 
the pseudofolliculitis barbae.

At a VA examination in August 2006, the examiner indicated 
that the veteran continued to use over-the-counter lotions 
for his pseudofolliculitis barbae, but no steroids were used.  
The examiner indicated that the veteran had scattered papular 
eruptions on his chin, with none noted on his neck or on the 
back of his head.  The examiner estimated that one percent of 
both the veteran's exposed and total skin area was affected.  
No scarring was noted.

Both of the veteran's VA skin examinations have found that 
his pseudofolliculitis barbae affects less then 5 percent of 
his entire body and less than 5 percent of his exposed areas.  
Additionally, the veteran denied being prescribed any 
medication for his pseudofolliculitis barbae, and a VA 
examiner indicated in August 2006 that no steroids had been 
prescribed to treat the veteran's pseudofolliculitis barbae.  
As such, the evidence fails to show that any more than 
topical therapy has been required, and therefore, the 
criteria for a compensable evaluation under Diagnostic Code 
7806 are not met. 

The Board has also considered whether a rating is available 
for any potential scarring caused by the pseudofolliculitis 
barbae, but no scarring was noted at the veteran's most 
recent examination.  Accordingly, this aspect of the 
veteran's appeal is denied.  

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Cold weather injury to the fingers

The veteran indicated that he was stationed at several cold 
weather bases while in the military, including Virginia, 
Korea, and Germany.  The veteran asserted that while in 
Germany he had situations where he fingers would hurt because 
of the cold, but he treated them by simply going inside.  The 
veteran indicated that following service he had noticed some 
tingling sensation in his hand when in cold weather, but he 
had not gotten any treatment for it, since he lived in Texas.

Service medical records show several complaints of frostbite 
while the veteran was in service, and the veteran complained 
on his medical history survey that he had pain in his fingers 
when it was cold.  A treatment record from 1987 indicated 
that the veteran presented for treatment complaining of 
frostbite on his fingertips, indicating that he could not 
feel them and he had a warm, burning sensation, and the 
veteran was prescribed warm gloves.  However, the veteran was 
never actually diagnosed with frostbite.

The veteran underwent a VA examination in May 2003 at which 
the examiner noted that while the veteran had been exposed to 
cold temperatures while in service, he had not suffered any 
gangrene or frostbite injury.  The veteran did not have any 
amputations and currently, he denied any numbness or tingling 
of his toes or fingers unless exposed to extreme cold 
temperatures.  The veteran also denied having any nail growth 
problems and he had good sensation in his fingertips and 
toes.  The examiner indicated that the veteran had a 
consistent history of cold temperature causing numbness and 
tingling in his hands and toes, but there were no chronic 
sequelae.

While the veteran may have been exposed to cold weather while 
in service, the evidence fails to show that he ever had 
frostbite, as the veteran's VA examination specifically 
failed to find any frostbite injury, or current residual 
impairment from a cold weather injury.  

The Board finds that evidence of a present disability has not 
been presented in the case of the veteran's claimed 
frostbite; and, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
Board finds that the veteran's claim of entitlement to 
service connection for cold weather injury residuals is 
denied.

Residuals of a right thigh injury

Service medical records show a complaint of a thigh pain in 
1989 after the veteran bruised his thigh playing football.  
The veteran had an antalgic gait and marked tenderness of the 
quadriceps, and the veteran was instructed to stretch and ice 
his leg.  There was no evidence of any thigh problem on the 
veteran's separation physical, and the veteran's lower 
extremities were found to be normal.

At his hearing, the veteran's representative indicated that 
it was a musculoskeletal injury similar to the knee and shin 
complaints and therefore no testimony was offered on it.

However, a review of treatment records and examination 
reports failed to reveal a disability of the right thigh.

The Board finds that evidence of a present disability has not 
been presented in the case of the veteran's right thigh; and, 
in the absence of proof of a present disability, there can be 
no valid claim.  Brammer, at 225.  Accordingly, the Board 
finds that the veteran's claim of entitlement to service 
connection for a right thigh condition is denied.

Chest pain

The veteran testified that he first started having chest pain 
in 1994 or 1995, but he acknowledged that he may only have 
had one additional episode over his last 8 years in the 
military.  The veteran indicated that he began feeling chest 
pain again recently when he was under a lot of stress at 
work.

Service medical records show that the veteran complained of 
chest pain on the left side in February 1988, and it was 
noted that the veteran had considerable improvement in his 
chest pain and he was diagnosed with costochondritis.

At a VA examination in May 2003, the examiner indicated that 
the veteran complained of atypical chest pain without any 
clear cause.  There was no evidence of cardiac causes and the 
veteran was not limited by his infrequent symptoms.

X-rays in November 2004 were essentially negative with regard 
to the veteran's chest.  In July 2006, the veteran complained 
of chest pain at times, but no associated disability was 
diagnosed.

While the veteran has complained of periodic chest pain, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The veteran has not been diagnosed with any disability of the 
chest; and, in the absence of proof of a present disability, 
there can be no valid claim.  Brammer, at 225.  Accordingly, 
the veteran's claim of entitlement to service connection for 
chest pain is denied.





III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in March 2003.  By this, and by the statement of the 
case, the veteran was informed of all four elements required 
by the Pelegrini II Court as stated above. 
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  
Additionally, the veteran's claim was readjudicated by a 
March 2007 supplemental statement of the case following 
completion of the notice requirements.

VA treatment records have been obtained, as have service 
medical records.  The veteran was also provided with a number 
of VA examinations (the reports of which have been associated 
with the claims file).  Additionally, the veteran testified 
at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 20 percent for a left shoulder 
disability is denied.

A rating in excess of 10 percent for a lower back disability 
is denied.

A rating in excess of 10 percent for hypertension is denied.

A compensable rating for a lump in the testicles is denied.

A compensable rating for pseudofolliculitis barbae is denied.

Service connection for frostbite/cold weather injury 
residuals to the fingers is denied.

Service connection for residuals of a right thigh injury is 
denied.

Service connection for chest pain is denied.


REMAND

The veteran testified that he first began to notice leg pain 
while working as a drill instructor, but was told to take 
ibuprofen and ice his legs.  The veteran indicated that he 
served for eight more years after serving as a drill 
instructor, and now he has foot and leg pain.  The veteran 
asserted that he has had continuous pain in the left knee and 
shin splints with possible stress fractures in both legs, for 
which he continues to take Motrin.

Service medical records show that the veteran complained 
about pain in both knees and possible shin splints on several 
occasions during service.  In July 1999, the veteran was 
diagnosed with patellar tendonitis in both knees after 
complaining of pain just below the knee cap.  In November 
2000, a medical officer found the veteran's lower extremities 
to be normal, and the veteran denied having a trick or locked 
knee.  A January 2002 treatment note indicated that the 
veteran had pain in his knees for 10 days, although the 
veteran had full range of motion, and no knee disability was 
diagnosed.  On his separation physical, the veteran's lower 
extremities were found to be normal, and he was assigned an 
"L1" on the PULHES profile, indicating no demonstrable 
abnormality.

The veteran underwent a VA examination in May 2003 at which 
he complained that his knee pain was worsened by running or 
by strenuous walking.  The veteran had not required any knee 
surgeries and did not wear any knee braces.  The knee exams 
showed no effusion and the veteran had full range of motion.  
The examiner opined that the veteran's knee pains were likely 
related to his military service due to repetitive military 
exercises.  The veteran had no instability in either knee, 
patellofemoral tracking was normal, and the veteran had range 
of motion from 0 to 130 degrees bilaterally.  The examiner 
indicated that the veteran had a healed muscular ligamentous 
injury of both knees with no residual abnormalities.

A VA treatment record from June 2004 indicated that the 
veteran complained of pain in his shins, but no disability of 
the lower extremities was diagnosed.

At a VA examination in October 2004, the veteran had normal 
range of motion in his knees without any instability.  X-rays 
of the legs showed small exostosis extending from the upper 
anterior tibia which did not appear to cause any overlying 
soft tissue prominence.

A VA treatment record from January 2005 indicated that the 
veteran complained of left knee pain for several months after 
someone bumped into him.  No swelling was noted, and the 
veteran had full range of motion.  No objective findings were 
made with regard to the left knee.

In July 2006, the veteran again sought treatment for knee 
pain; and in August 2006, the veteran presented with 
complaints of pain in his knees and was assessed with 
arthritis in both knees.  It was noted that an arthritis 
workup should be done.

While the veteran has not in the past been diagnosed with a 
specific knee or leg disability, his leg pain has been 
attributed to his time in service, and there is some 
indication that the veteran may have arthritis, although it 
is unclear whether any X-rays have been taken of the knees.  
This should be done.

The veteran indicated in his substantive appeal that he could 
not walk more than a quarter of a mile without feeling pain 
in his right foot.

Service medical records show several complaints of right foot 
pain while in service as early as 1986 when the veteran 
developed a mild contusion after someone stepped on his foot 
playing sports.  In 1987 the veteran was assessed with right 
foot pain and diagnosed with tendonitis of the right foot.  
In June 2000 the veteran presented for treatment complaining 
of right foot pain on its lateral edge for 6 months with no 
history of trauma, and the veteran was diagnosed with chronic 
foot pain.  In November 2000, a medical officer found the 
veteran's lower extremities to be normal, although the 
veteran indicated that he was having foot trouble.  On his 
medical history survey completed at separation, the veteran 
again indicated that he had pain in his right foot, although 
the medical officer found the veteran's lower extremities to 
be normal on his separation physical.

While the veteran has not received treatment for his right 
foot, he has indicated that it continues to cause him pain.  
As such, an examination should be provided. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from May 2005 to the present.

2.  When the requested development is 
accomplished, schedule the veteran for an 
examination of his lower extremities 
including his bilateral knees, shins and 
right foot.  The examiner should be 
provided with the veteran's claims file 
and asked to fully review it.  Any 
indicated tests, including X-rays should 
be accomplished.  The examiner should 
determine whether the veteran has any 
disabilities involving either lower 
extremity (including shin splints, stress 
fractures or arthritis); and, if so, 
he/she should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
any diagnosed disability was caused by, or 
began during the veteran's time in 
service.  Any opinion should be supported 
by a complete rationale.  

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If any of the issues 
remain denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


